Citation Nr: 1113532	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-31 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.M.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1959 to September 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in September 2007, and a substantive appeal was received in September 2007.  The Veteran and R.M. testified during an RO hearing in November 2007.  A transcript of the hearing is contained in the file.  


FINDINGS OF FACT

1.  The Veteran is not substantially confined to his home as a result of his service-connected chronic left and right lower extremity venous insufficiency, chronic prostatic calcifications, small bowel obstruction, and bilateral hearing loss disability.  

2.  His service-connected chronic left and right lower extremity venous insufficiency, chronic prostatic calcifications, small bowel obstruction, and bilateral hearing loss disability do not render the Veteran unable to care for most of his daily personal needs or to protect himself from the hazards and dangers incident to his daily environment without the assistance of others.


CONCLUSION OF LAW

The criteria for special monthly compensation due to the need for regular aid and attendance or at the housebound rate are not met. 38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided the Veteran pre-adjudication notice by a letter dated in November 2006.

The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA has assisted the Veteran in obtaining all identified existing relevant evidence; afforded the Veteran examinations in January and December 2007; and afforded the Veteran the opportunity to give testimony before VA and the Board.  The Veteran feels that the VA examinations which were conducted were insufficient, including because he was not examined.  He also feels that the VA examiner made up his mind before examining him.  However, while certain tests could not be performed because the Veteran was unable to stand due to disabilities, there is no indication in the reports that the examiners made up their minds before examining him.  To the contrary, based on a review of their reports, they appear to have used information derived from contact with the Veteran in making their determinations.  The examination reports are adequate for rating purposes and no further VA examinations are necessary.  Also, all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Service connection is in effect for venous insufficiency of the left lower extremity and of the right lower extremity, with each disability rated as 60 percent disabling; and for chronic prostatic calcifications, 20 percent; small bowel obstruction secondary to effusion, 10 percent; and bilateral hearing loss disability, noncompensable.  There is a combined rating of 100 percent.  It is essentially contended that the Veteran is entitled to special monthly compensation because he is so disabled that he is in need of aid and attendance due to his service-connected venous insufficiency of his lower extremities, and that it renders him housebound.

The special monthly compensation provided by 38 U.S.C.A. § 1114(s) is payable where a Veteran has a single service-connected disability rated as 100 percent and either has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or is permanently housebound by reason of service-connected disability or disabilities. 38 C.F.R. § 3.350(i).  In this case, the Veteran does not have a single service-connected disability rated as 100 percent under the rating schedule, and the evidence shows that the Veteran is not substantially confined to his dwelling due to his service-connected venous insufficiency or other service-connected disabilities standing alone.  The Veteran's severe impairment of mobility caused by lower extremity weakness is not due to service-connected disabilities as will be discussed further below.  Therefore, the Board concludes that the Veteran does not meet the criteria for special monthly compensation at the "housebound" rate.   

Special monthly compensation is also payable to a person who is permanently bedridden or so helpless as a result of service- connected disability that he is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  However, as discussed below, it is not shown that the Veteran's service-connected disabilities render him permanently bedridden or in need of aid and attendance.  Although the evidence shows that the Veteran is in need of aid and attendance, this is only through a combination of service-connected and non-service-connected disabilities according to the medical evidence of record.  

An October 2006 private medical record lists service-connected and non service-connected disabilities and indicates that the Veteran is unable to stand due to low back and leg pain, that the major diagnosis is chronic venous insufficiency; and that lumbar stenosis and degenerative joint disease of the knees are also diagnosed.  It indicates that the Veteran is in need of aid or attendance and that he is housebound.  However, it does not indicate that this is due to service-connected disabilities standing alone, and this is what is necessary to be shown in order for the benefits sought to be warranted.  

A January 2007 VA examination report indicates that the Veteran is dependent on others to assist him in operating his motor vehicle, going to the store, and dressing and undressing.  He was in a wheelchair and was unable to stand.  The examiner indicated that the Veteran had venous insufficiency in bilateral extremities, but that he did not require the need for aid and attendance with routine daily activities.  He stated that the Veteran does require aid and attendance based on his symptoms of back pain and his statement that he was unable to ambulate.  It appears that the intent of this report was to indicate that the Veteran's service-connected venous insufficiency of his lower extremities did not require him to be in need of aid and attendance, but that his back pain did.  

Another examination was conducted in December 2007, and it clarifies matters.  The examiner indicated that the usual course of venous insufficiency was not consistent with the Veteran's claim that his weakness and incoordination of his lower extremities, which was neuropathy and neuromuscular, were caused by his venous insufficiency.  Instead, his other conditions of degenerative joint disease and degenerative disc disease of his lumbosacral spine with radiculopathy, as well as diabetes mellitus with peripheral neuropathy and possible diabetic amyotrophy, more likely explained his symptoms and findings.  The examiner summarized that the Veteran is in need of aid and attendance, but that it was due to lower extremity weakness and imbalance which was most likely due to his to his lumbosacral spine degeneration with radiculopathy, and his diabetic peripheral neuropathy; and that it was not at all likely from a medical viewpoint that the Veteran's neuromuscular weakness is in any way related to his service-connected chronic venous insufficiency disability.  He agreed with the previous assessment, which he indicated was that it was not due to the service-connected venous insufficiency.  This report, as a whole, indicates that the Veteran's service-connected venous insufficiency of his lower extremities does not cause the Veteran to be in need of aid and attendance.  

In summary, the preponderance of the medical evidence indicates that the Veteran's service-connected disabilities do not render the Veteran in need of aid and attendance.  While the Veteran may feel that they do, or that they render him housebound, he is a layperson, and as such, his opinion is of no probative value, as the question is one which takes medical expertise to answer.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  The representative in May 2008 makes reference to a November 1983 VA examination report for the proposition that the criteria for aid and attendance or housebound benefits are met.  However, the determination must be based upon the Veteran's current medical state from service-connected disabilities.  The evidence best demonstrating this is discussed above.  Accordingly, the benefits sought are denied.



ORDER

Special monthly compensation based upon the need for aid and attendance or at the housebound rate is denied.



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


